Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 1 of 37 PageID #: 1



UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK

BJB Limited,

                             Plaintiff,
                                                        COMPLAINT
               - against-
                                                        Civil Action No. 19-cv-03748
iStar Jewelry LLC, Yelnats, Inc., previously            ECF Case
Stanley Creations, Inc., Brian Roth, an
individual, Gary McMullan, an individual,               Jury Trial Demanded
Kohl’s Corporation, Kohl’s Department Stores,
Inc., Sears, Roebuck & Co., Sears Holdings
Management Corporation, Sears Brands,
L.L.C., Kmart Operations LLC, Kmart
Corporation, and John Does 1-5,

                             Defendants.


       This is an action for trademark infringement and counterfeiting of Plaintiff’s federally

registered trademark in connection with jewelry products not sourced from Plaintiff and for

breach of an Exclusive Distributorship Agreement pertaining to those products. Plaintiff BJB

Limited (hereinafter “Plaintiff” or “BJB”) asserts on knowledge as to itself and otherwise on

information and belief as follows against defendants iStar Jewelry LLC (hereinafter “iStar”),

Yelnats, Inc., previously Stanley Creations, Inc., Brian Roth (hereinafter “Roth”), Gary

McMullan (hereinafter “McMullan”), Kohl’s Corporation (hereinafter “Kohl’s”), Kohl’s

Department Stores, Inc. (hereinafter “KDS”), Sears Roebuck & Co. (hereinafter “Sears

Roebuck”), Sears Holdings Management Corporation (hereinafter “Sears Holdings”), Sears

Brands, L.L.C. (hereinafter “Sears Brands”), Kmart Operations LLC (hereinafter “Kmart”),

Kmart Corporation (hereinafter “Kmart Corp”), and John Does 1-5. (iStar, Stanley Creations,

Roth, McMullan, Kohl’s, KDS, Sears, Sears Holdings, Sears Brands, Kmart, Kmart Co., and

John Does 1-5 collectively hereinafter “Defendants”):
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 2 of 37 PageID #: 2



                                 JURISDICTION AND VENUE

       1.      This action arises under the trademark laws of the United States, the Lanham Act

of the United States, 15 U.S.C. § 1051 et seq., and under the statutory and common laws of the

State of Pennsylvania. Subject matter jurisdiction is conferred on this Court under 15 U.S.C. §§

1121 and 1125 and 28 U.S.C. §§ 1331, 1338 and 1367 of the Lanham Act, as well as the court’s

pendent jurisdiction.

       2.      This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(a)(2) in

that BJB is a citizen of a foreign state and each of the Defendants are domestic entities or citizens

of the United States. The amount in controversy exceeds the sum of $75,000, exclusive of

interests and costs.

       3.      Defendants are all doing business in the State of New York and in this judicial

district. Defendants have each committed one or more tortious acts giving rise to the allegations

of this Complaint in New York and thus they also transact business in New York.

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. Defendants,

themselves and through their officers, agents, and/or employees transact or are doing business in

this District, including soliciting business in and shipping goods into this district and deriving

substantial revenue from intrastate and interstate commerce which has an effect in this district.

                                         THE PARTIES

       5.      BJB is a private limited liability company organized and existing under the laws

of the United Kingdom with an address at 14 Kirby Street, London, United Kingdom EC1N8TS.

       6.      Stanley Creations, Inc., by change of name now Yelnats, Inc., is a corporation

organized and existing under the laws of Pennsylvania with a principal place of business at 1414

Willow Avenue, Melrose Park, PA 19027, and through its officers, agents, and/or employees,

transacts or is doing business in this District.     Yelnats is registered as a foreign business


                                                 2
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 3 of 37 PageID #: 3



corporation in the state of New York and operates at 31-00 47th Avenue, Long Island City, NY

11101.

         7.    Stanley Creations Inc., changed its name to Yelnats, Inc., on September 12, 2016.

Yelnats, Inc., is thus responsible for the prior acts of Stanley Creations, Inc., in that they are one

and the same entity, but for the name change. Indeed, Stanley Creations, Inc., and Yelnats, Inc.,

employ the same officers including defendant Roth (Vice-President) and defendant McMullan

(President), all of whom are still listed on the www.StanleyCreations.com/contact page despite

the change of name. Stanley Creations, Inc., now Yelnats, Inc., are hereinafter referred to as

“SC” since most of the relevant conduct complained of in the Complaint pertaining to Stanley

Creations, Inc., occurred prior to the name change and to SC’s asset transfer to iStar.

         8.    iStar is a New Jersey corporation with its principal place of business at 34 Maple

Avenue, Pine Brook, NJ 07058. iStar is registered as a foreign limited liability company in the

State of New York and operates at 31-00 47th Avenue, Long Island City, NY 11101. iStar trades

and/or does business as “Stanley Creations.” iStar and SC are collectively referred to hereinafter

as “Distributor.”

         9.    Defendant Roth is an individual having a business address of 31-00 47th Avenue,

Long Island City, NY 11101.         He was the Vice President of Stanley Creations, Inc., and

currently holds said position at Yelnats, Inc. Roth is also an officer of iStar. Roth has an

ownership interest in SC/Yelnats and in iStar. Roth co-manages, controls, and operates the

activities of SC and of iStar. SC and iStar are so dominated and controlled by Roth that said

individual and SC and iStar are interchangeable with one another.

         10.   Defendant McMullan is an individual having a business address of 1414 Willow

Avenue, Melrose Park, PA 19027. He was the President of Stanley Creations, Inc., and currently

holds said position at Yelnats, Inc. McMullan is also an officer of iStar. McMullan has an


                                                  3
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 4 of 37 PageID #: 4



ownership interest in SC and in iStar.       McMullan co-manages, controls, and operates the

activities of SC and of iStar. SC and iStar are so dominated and controlled by McMullan that

said individual and SC and iStar are interchangeable with one another.

         11.   Kohl’s and KDS are separate corporations both organized and existing under the

laws of Wisconsin with a principal place of business at N56 W17000 Ridgewood Drive,

Menomonee Falls, Wisconsin 53051. Kohl’s and KDS shall together be referred to as the

“Kohl’s Defendants.”

         12.   Sears is a corporation organized and existing under the laws of New York with its

offices and principal place of business located at 3333 Beverly Road, Hoffman Estates, Illinois

60179.

         13.   Sears Holdings is a corporation organized and existing under the laws of

Delaware with its offices and principal place of business located at 3333 Beverly Road, Hoffman

Estates, Illinois 6017. Sears Holdings is the parent company of Kmart Operations and Sears

Brands.

         14.   Sears Brands is a limited liability company organized and existing under the laws

of Illinois, with a place of business at 3333 Beverly Road, Hoffman Estates, Illinois 60179, and

through its officers, agents and/or employees, transact or is doing business in this District. Sears

Brands is a wholly-owned subsidiary of Sears Holdings. Sears, Sears Holdings, and Sears

Brands are collectively referred to as the “Sears Defendants.”

         15.   Kmart is a limited liability company organized and existing under the laws of

Delaware, with a place of business at 3333 Beverly Road, Hoffman Estates, Illinois 60179.

Kmart is a wholly-owned subsidiary of Sears Holdings and operates a discount “big box”

department store chain with locations throughout the State of New York and the United States,

and an e-commerce website located at the domain name www.kmart.com.


                                                 4
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 5 of 37 PageID #: 5



       16.     Kmart Corp is a corporation organized and existing under the laws of Michigan

with a place of business at 3333 Beverly Road, Hoffman Estates, Illinois 60179. Kmart Corp

operates a chain of approximately 1,077 retail stores that sell a wide variety of merchandise,

including home appliances, consumer electronics, apparel, pharmacy items, and jewelry. Kmart

and Kmart Corp are together referred to as the “Kmart Defendants.” The Kohl’s Defendants,

Sears Defendants, and Kmart Defendants are collectively referred herein as the “Retail

Defendants.”

       17.     There may be other persons who are involved in the infringement of Plaintiff’s

rights and hereby sues them by fictitious names John Does 1 through 5. Plaintiff has yet to

confirm the true identities and acts of participation of Does 1 through 5, inclusive, and therefore

must now sue them by such fictitious names. Plaintiff is informed and believes that each of the

defendants designated as a Doe is liable in some manner for the acts and omissions, damages,

and injuries of which Plaintiff alleges in this Complaint. Plaintiff will seek to amend the

Complaint to state the true identities of Does 1 through 5 when ascertained.

                                 FACTUAL ALLEGATIONS

BJB’s Trademarks

       18.     BJB is a wholesaler and supplier of jewelry and has been in business and a

leading force in the jewelry industry since 1976.

       19.     BJB adopted the mark GOLD ‘N’ ICE in the United States at least as of June 1,

2007 for jewelry. BJB has common law rights in the mark, and is the owner of all rights, title,

and interest in and to the mark GOLD ‘N’ ICE for jewelry.

       20.     BJB obtained a federal trademark registration in the United States Patent and

Trademark Office (“USPTO”) of the mark GOLD ‘N’ ICE, U.S. Registration No. 3,334,264, on

November 13, 2007 (the “GOLD ‘N’ ICE Registration”).               The goods specified in said


                                                5
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 6 of 37 PageID #: 6



registration are “jewelry combining gold and crystals.”         A copy of the GOLD ‘N’ ICE

Registration is attached hereto as Exhibit A.

       21.     Throughout essentially the entirety of the relevant time period of Defendants’

violative acts complained of herein, BJB’s GOLD ‘N’ ICE Registration was valid, subsisting,

and in full force and effect and constituted prima facie evidence of the validity of the mark.

       22.     On July 23, 2018, BJB’s GOLD ‘N’ ICE Registration was cancelled by the

USPTO because, in the context of seeking the renewal of the GOLD ‘N’ ICE Registration, BJB

inadvertently failed to respond to an office action which sought a simple clarification regarding if

BJB was a limited liability company or a corporation.

       23.     On June 25, 2019, BJB filed an application to replace the previously existing

GOLD ‘N’ ICE Registration, and said application was assigned Serial No. 88/487,527.

       24.     BJB also adopted a stylized version of its mark GOLD ‘N’ ICE shown below:




(hereinafter “GOLD ‘N’ ICE (Stylized)”) in the United States on or before June 1, 2007 for

jewelry. BJB has common law rights in the mark and is the owner of all right, title, and interest

in and to the GOLD ‘N’ ICE (Stylized) for jewelry.

       25.     BJB obtained a federal trademark registration in the United States Patent and

Trademark Office of the GOLD ‘N’ ICE (Stylized), U.S. Registration No. 3,334,295, on

November 13, 2007 (the “GOLD ‘N’ ICE (Stylized) Registration.”) The goods specified in said

registration are “jewelry combining gold and crystals.” A copy of the GOLD ‘N’ ICE (Stylized)

Registration is attached hereto as Exhibit B.


                                                 6
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 7 of 37 PageID #: 7



       26.     BJB’s GOLD ‘N’ ICE (Stylized) Registration is valid, subsisting, and in full force

and effect and constitutes prima facie evidence of the validity of the mark.

       27.     BJB’s GOLD ‘N’ ICE (Stylized) Registration has become incontestable pursuant

to 15 U.S.C. § 1065.

       28.     The mark GOLD ‘N’ ICE and the GOLD ‘N’ ICE (Stylized) are collectively

referred to herein as the “GOLD ‘N’ ICE Marks.”

Exclusive Distributorship Agreement

       29.     On or about May 2, 2008, BJB entered into an Exclusive Distributorship

Agreement with SC (hereinafter the “Distributorship Agreement”) pertaining to the distribution

of jewelry branded with the GOLD ‘N’ ICE Marks.               The true and correct copy of the

Distributorship Agreement is attached hereto as Exhibit C and made a part hereof.

       30.     Defendant Roth, as Vice President of SC, executed the Distributorship Agreement

on behalf of SC.

       31.     In sum and substance, the Distributorship Agreement gave SC the exclusive rights

to distribute and sell, under the GOLD ‘N’ ICE Marks, jewelry products supplied by BJB to

SC/Yelnats (hereinafter “Branded Product”) to retailers throughout the United States and Canada

       32.     Section 1 of the Distributorship Agreement titled “Mutual Exclusivity” states:

        BJB agrees to supply the Product and the Brand to SC exclusively in the United
        States and exclusively Canada for resale to all major Canadian retailers that have
        a United States presence (i.e. Walmart, Sears, Zales).
By this term, BJB agreed not to sell Branded Product to others in these territories.

       33.     Section 1 of the Distributorship Agreement further states:

       SC agrees to purchase the Product exclusively from BJB. SC shall not
       promote, manufacture, market, sell, distribute, license or supply, whether on
       its own account or on behalf of or in conjunction with any other company or
       person, the Product, unless that Product is supplied by BJB.

       (emphasis added).


                                                 7
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 8 of 37 PageID #: 8




This provision of the Distributorship Agreement is self-explanatory.

        34.    Significantly, Section 1 of the Distributorship Agreement plainly explains that:

        All Product originating from Other Suppliers may not be sold or marketed by SC
        under the Brand without the prior written consent of BJB.

        (emphasis added).

        35.    Further, Section 5 of the Distributorship Agreement reiterates that:

        SC acknowledges that the Brand belongs to BJB and will not use this in any
        way without the prior permission of BJB.

        (emphasis added).

        36.    Thus, pursuant to the Distributorship Agreement, BJB was to exclusively supply

its GOLD ‘N’ ICE jewelry products to SC and SC was to exclusively distribute and sell the

Branded Products to various retailers including the Retail Defendants throughout the United

States and Canada.

                                  Defendants’ Violative Acts

SC Adopted the Trademark STERLING ‘N’ ICE to Compete with the Sale of
Branded Product and thereby Destroyed BJB’s Goodwill in its GOLD ‘N’ ICE Marks

        37.    On April 14, 2011, unbeknownst to BJB and seeking to benefit from the goodwill

and reputation of BJB’s GOLD ‘N’ ICE Marks, SC filed a U.S. Trademark Application to

register the mark STERLING ‘N’ ICE (the “STERLING ‘N’ ICE Mark”) in International Class

14 for “crystal jewelry set in sterling silver” under an intent-to-use basis. The application was

accorded Serial No. 85/295,050

        38.    On June 9, 2011, the Examining Attorney refused to register the mark because the

mark was likely to be confused with BJB’s GOLD ‘N’ ICE Marks. To overcome the refusal, SC

sought and obtained, under false pretenses, BJB’s consent to register its STERLING ‘N’ ICE

Mark.


                                                8
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 9 of 37 PageID #: 9



A Consent to Registration Agreement was Fraudulently
Procured and Obtained by SC under False Pretenses

       39.    Shortly after the office action was issued, SC sent BJB a “consent agreement” for

BJB to sign which SC would submit to obviate the USPTO refusal to allow the STERLING ‘N’

ICE Mark to register in the name of SC.

       40.    In the context of procuring BJB’s signature on the consent agreement, SC and

McMullan specifically made representations to BJB that the products to be sold under the

STERLING ‘N’ ICE mark would be “casted silver” with crystal with “larger more glitzy styles”

such as “cats, frogs, and other critters.” Moreover, McMullan informed BJB that Stanley

Creations would likely be using a “very generic logo” to further convince BJB.      These false

representations were made in order to convince BJB’s representative to sign the consent

agreement.

       41.    SC and McMullan not only misrepresented the nature of the intended products on

which the STERLING ‘N’ ICE Mark would be used and the differences to the appearance of the

logo or stylized letters to be used, they also advised that the trade dress of the packaging in

which STERLING ‘N’ ICE branded products would be sold would be different. They did this in

order to convince BJB to sign the consent agreement so as to allow SC to obtain a U.S.

trademark registration for the STERLING ‘N’ ICE Mark.              BJB reasonably relied on the

misrepresentations in agreeing to execute the consent agreement.

       42.    On July 21, 2011, SC filed a response to the office action. See Exhibit D. The

response to the office action included a consent agreement and consent to registration which SC

had BJB execute (the “Consent Agreement”). See Exhibit E.

       43.    By submitting the Consent Agreement to the USPTO, SC and McMullan made

misrepresentations to the Examining Attorney and the USPTO regarding the nature of its



                                               9
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 10 of 37 PageID #: 10



 planned activities under the STERLING ‘N’ ICE Mark in order to convince the USPTO that the

 STERLING ‘N’ ICE Mark and the GOLD ‘N’ ICE Marks could coexist in the market in the

 name of separate owners without market confusion as to source. Specifically, the Consent

 Agreement provides the following relevant terms:

        The Parties further agree that they will not use the other’s mark whatsoever, not
        their own mark in any trade dress that is substantially similar to that first used by
        the other. The parties acknowledge the other’s respective trademark rights and
        agree that there is no conflict or likelihood of confusion between their respective
        uses of their marks based on, among other factors:

        (i) the differences between the marks themselves;
        (ii) the differences between and prominent use of the parties’ respective house
             marks;
        (iii) the differences between and prominent use of the parties’ respective trade
             dresses;
        (iv) the differences between the geographic areas in which the parties’ respective
             services are provided; and
        (v) the sophistication of the parties’ actual and potential customers.

        44.     The Examining Attorney and the USPTO reasonably relied upon these

 misrepresentations in allowing the STERLING ‘N’ ICE Mark to register.

        45.     Nowhere in the prosecution of the STERLING ‘N’ ICE application did SC advise

 the USPTO that they were the exclusive distributor of products offered under the GOLD ‘N’ ICE

 mark, instead the Consent Agreement “assured” the USPTO that the “parties agreed not to use

 the mark of the other whatsoever”…clearly a representation which was in derogation of SC’s

 obligations to sell GOLD ‘N’ ICE Branded Product under the Exclusive Distribution Agreement.

 Further, there would be no differences in the geographic areas of distribution or even channels of

 trade, as SC knew that its goods under the mark STERLING ‘N’ ICE were going to be sold to

 the very retail customers to whom they had sold the GOLD ‘N’ ICE Branded Products and/or

 GOLD ‘N’ ICE Infringing Goods (see infra).




                                                 10
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 11 of 37 PageID #: 11



         46.     As such, on March 27, 2012, a registration certificate was issued to SC for the

 STERLING ‘N’ ICE Mark, Reg. No. 4,119,636.

 SC’s Breach of the Consent Agreement and the False and
 Deceptive Representations made to BJB and the USPTO

         47.     SC breached the Consent Agreement between it and BJB by failing to live up to

 the representations made therein to both BJB and to the USPTO. Under the Consent Agreement,

 SC and BJB agreed that “they will not use the other’s mark whatsoever, nor their own mark in

 any trade dress that is substantially similar to that first used by the other.”

         48.     In violation of the terms of the Consent Agreement and contrary to the

 representations made to the USPTO in that Consent Agreement, SC’s jewelry box’s trade dress

 is substantially similar to BJB’s jewelry box’s trade dress. Below is a side-by-side comparison of

 the jewelry boxes:

            GOLD ‘N’ ICE packaging                          STERLING ‘N’ ICE packaging




 SC’s trade dress includes the same font, style, shape, and front piece, all of which are

 substantially similar to the trade dress used to market the Branded Products. BJB did not provide

 authorization to SC to mimic its trade dress, in fact, the Consent Agreement specifically stated

 that they would be distinct.


                                                    11
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 12 of 37 PageID #: 12



 The STERLING ‘N’ ICE Products Offered Are Nearly Identical to the Branded Products

        49.    In further breach of the Consent Agreement and the Distributorship Agreement,

 SC, through the Kohl’s Defendants, are marketing, advertising, promoting, distributing, selling,

 and offering for sale substantially similar products (see side-by-side comparison below) under

 the STERLING ‘N’ ICE Mark that were previously sold under the GOLD ‘N’ ICE Marks and

 provided by BJB pursuant to the Distributorship Agreement.          A screenshot from Kohl’s

 Defendants’ website of the STERLING ‘N’ ICE products is attached hereto as Exhibit F. Side-

 by-side examples SC mimicking BJB’s jewelry designs are below.

        BJB’s GOLD ‘N’ ICE Products                        SC’s STERLING N ICE Products




                                               12
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 13 of 37 PageID #: 13



        50.     The aforementioned products sold under the STERLING ‘N’ ICE Mark may

 include silver, but on some items the silver is over layered with gold so as to appear to be

 identical to BJB’s Branded Products.

        51.     The use of gold overlay in the STERLING ‘N’ ICE brand products is in violation

 of the Consent Agreement and exacerbates confusion between the products offered under the

 STERLING ‘N’ ICE Mark and the GOLD ‘N’ ICE Brand Products.

        52.     The use of gold overlay and the substantially similar if not identical designs for

 the SC’s STERLING ‘N’ ICE brand is confirmation of SC intent to usurp and trade upon BJB’s

 goodwill and reputation as well as on the value of BJB’s GOLD ‘N’ ICE Marks with no

 compensation to BJB.

        53.     In light of the foregoing, the Consent Agreement should be rescinded and the

 registration of the STERLING ‘N’ ICE Mark cancelled.

 The Decline in BJB’s Sales of Branded Product

        54.     In and around 2012, there was also a sudden and substantial decline in the volume

 of Branded Product purchased by SC from BJB. Each year, the volume of branded product

 purchased by Distributor from BJB became lower and lower.

        55.     Representatives of SC attributed the decline in orders to the increase the price of

 gold, resulting in less sales of the Branded Product. BJB reasonably relied on the representations

 made by the Distributor and its corporate representatives including Roth and McMullan.

        56.     Furthermore, representatives of SC also attributed the decline to the lack of new

 and creative ideas and products in the market. Per SC’s request, BJB told SC that they had

 developed new, less expensive products including gold plated silver and presented these products

 to SC. However, SC had no intention of distributing those products as by that time they were on

 their way with the sales and promotion of their completing STERLING ‘N’ ICE products.


                                                13
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 14 of 37 PageID #: 14



          57.   At least since 2012 if not earlier, unbeknownst to BJB, in violation of the

 Distributorship Agreement and assuming BJB would never learn of same, SC purchased jewelry

 from third parties (the “Infringing Products”) and sold the Infringing Products to the retail trade

 with the GOLD ‘N’ ICE Marks thereon, rather than buying Branded Product from BJB.

           Purchase of SC’s Assets by iStar and its Continuation of the Violative Acts

          58.   iStar was incorporated in New Jersey on July 24, 2015.

          59.   After iStar was incorporated, iStar entered into an asset purchase agreement with

 SC dated July 1, 2016.        A bill of sale and assignment and assumption agreement was

 consummated on about September 1, 2016.

          60.   Under these agreements, SC agreed to transfer and assign, and did transfer and

 assign all rights, title, and interest in and to the obligations under the Distributorship Agreement

 between SC and BJB to iStar. iStar undertook the obligations of SC and continued the violations

 of the Distributorship Agreement and the infringing activities of SC.

          61.   Also, SC assigned all rights, title, and interest in and to the STERLING ‘N’

 SILVER Mark through a trademark assignment executed on November 1, 2017 to iStar.

          62.   Subsequent to the assignment of the Distributorship Agreement, BJB abided by its

 obligations under the Distributorship Agreement by supplying any Branded Products that was

 then ordered by iStar to iStar.

          63.   iStar continued SC’s acts of infringement by purchasing Infringing Products from

 third parties and selling those Infringing Products with the GOLD ‘N’ ICE Marks thereon.

          64.   BJB never provided consent to either SC or iStar to source the Infringing Products

 from third parties and sell and distribute such Infringing Products under the GOLD ‘N’ ICE

 Marks.




                                                 14
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 15 of 37 PageID #: 15



        65.     BJB has been significantly damaged by first SC and then iStar’s failure to

 purchase Branded Product from BJB, and from SC and iStar’s decision to source product

 elsewhere, apply BJB’s GOLD ‘N’ ICE Marks to Infringing Products without ever accounting to

 BJB for such sales under the GOLD ‘N’ ICE brand, and to boot create its own confusingly

 similar STERLING ‘N’ ICE jewelry brand to compete directly with the sales of Branded Product

 and/or Infringing Product.

        66.     Between 2007 and 2011, sales of the BJB’s GOLD ‘N’ ICE products to the SC

 averaged about $1.3 million per year. The below chart shows BJB’s net sales of orders from SC

 of GOLD ‘N’ ICE Branded Products from 2007 to date, and the precipitous drop in sales as a

 result of the infringing activity by the sales of Infringing Products as well as the competing sales

 of product under the STERLING ‘N’ ICE brand:

                                  Year            Annual Sales (USD)
                                  2007                 813,013.41
                                  2008                1,990.077.58
                                  2009                1,551,808.46
                                  2010                2,274,824.31
                                  2011                1,715,564.43
                                  2012                 618,816.80
                                  2013                 494,587.30
                                  2014                 138,580.89
                                  2015                 324,721.25
                                  2016                  78,514.17
                                  2017                  45,295.92
                                  2018                  24,879.05
                                  2019                  4,536.35




                                                 15
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 16 of 37 PageID #: 16



        67.     As a result of SC’s and iStar’s breach and infringement, BJB has not had any

 substantial orders of their GOLD ‘N’ ICE Branded Products and thus has been derived of the

 value of those sales.

        68.     As a result of the SC’s and iStar’s breach and infringement, BJB has been

 deprived of the right to approve and control the use of its GOLD ‘N’ ICE brand.

        69.     SC and iStar have each profited from the sales of products purchased from third

 parties, which SC and iStar sold under the GOLD ‘N’ ICE brand to BJB’s detriment.

        70.     Section 5 of the Distributorship Agreement states:

        SC also commits to use its best endeavors to ensure against….the infringement of
        the brand, and that its customers only market and sell BJB Product under the
        Brand.

 SC and its assignee iStar failed to perform these obligations of the Distributorship Agreement by

 themselves infringing the GOLD ‘N’ ICE brand and allowing their retailers to infringe the brand

 by selling Infringing Products to their retailers, which their retailers in turn sold to the consuming

 public, and by selling competing STERLING ‘N’ ICE branded product, which excluded BJB

 completely from those sales.

        71.     SC and iStar are responsible for the profits of the Retail Defendants and for the

 profits of others to whom the Infringing Products were sold, and for BJB’s lost sales.

                         BJB’s Discovery of the Infringement & the Fraud

        72.     Around November 2018, BJB received information that the Kohl’s Defendants

 were selling, offering for sale, and distributing the Infringing Products on their website at

 kohls.com and in their retail stores. A screenshot from kohls.com is attached hereto as Exhibit

 G.

        73.     Infringing Products have been and continue to be offered from sale at the website

 and in the retail stores of the Kohl’s Defendants.


                                                  16
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 17 of 37 PageID #: 17



        74.     Around November 2018, BJB also discovered that the Kmart Defendants were

 offering for sale and distributing Infringing Products on their website at kmart.com. A screenshot

 from kmart.com is attached hereto as Exhibit H.

        75.     The Infringing Products have been and continue to be offered for sale at

 kmart.com and in Kmart retail stores.

        76.     Around November 2018, BJB learned that the Sears Defendants were offering for

 sale and distributing Infringing Products on their website at sears.com. A screenshot from

 sears.com is attached hereto as Exhibit I.

        77.     The Infringing Products have been and continue to be offered for sale at

 sears.com and in Sears retail stores.

        78.     Upon learning of these sales, BJB ordered samples of the Infringing Products

 from the Retail Defendants for its review and inspection, and determined that these products

 were sold to the Retail Defendants by BJB’s own Distributor, specifically by iStar, in violation

 of the Distributorship Agreement.

        79.     On or about December 13, 2018, BJB’s attorney sent a letter to iStar requesting

 that it cease the sale of infringing product to the Retail Defendants.

        80.     Pursuant to the Distributorship Agreement, SC and iStar had no right to use the

 GOLD ‘N’ ICE Marks in connection with the sale of products that are not purchased from BJB.

        81.     The Distributorship Agreement recognizes BJB’s ownership of the mark.

        82.     SC’s and iStar’s appropriation of the GOLD ‘N’ ICE Marks is therefore knowing,

 willful, and deliberate, and is made with no other purpose, but to trade on and to benefit from the

 reputation and goodwill of the GOLD ‘N’ ICE Marks.




                                                  17
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 18 of 37 PageID #: 18



        83.     SC’s and iStar’s activities have caused, and if allowed to continue, will continue

 to cause significant loss of sales to BJB by sourcing, importing, distributing, marketing,

 exhibiting, offering for sale, and selling the Infringing Products.

        84.     SC’s and iStar’s activities have disparaged BJB, BJB’s GOLD ‘N’ ICE Marks,

 and its products by creating a false association between the Infringing Products with BJB, and

 with BJB’s genuine GOLD ‘N’ ICE Branded Products.

        85.     SC’s and iStar’s activities have resulted in substantial profits for the Defendants

 to which they are not entitled.

        86.     SC’s and iStar’s unauthorized use of BJB’s GOLD ‘N’ ICE Marks is likely to

 deceive and to cause confusion and mistake. Such unauthorized use by SC and iStar of BJB’s

 GOLD ‘N’ ICE Marks has caused and will continue to cause irreparable harm and has and will

 continue to wrongfully damage BJB, in violation of 15 U.S.C. §§ 1114 and 1116, unless the

 Court enjoins all Defendants from further commission of said acts. SC and iStar, together with

 the Retail Defendants have been unjustly enriched and BJB is entitled to an accounting of the

 profits of all of the Defendants. The activities of Defendants have damaged BJB in an amount

 yet unknown.

                                  FIRST CLAIM OF RELIEF
                             Breach of the Distributorship Agreement
                                          (SC and iStar)

        87.     Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

        88.     The Distributorship Agreement between Plaintiff and SC, which was assigned to

 iStar, in an asset purchase agreement dated July 1, 2016, is a valid and binding contract governed

 under the laws of the Commonwealth of Pennsylvania.




                                                  18
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 19 of 37 PageID #: 19



         89.      Defendants SC and iStar breached the Distributorship Agreement by sourcing,

 importing, distributing, promoting, advertising, marketing, offering for sale, and/or selling

 Infringing Products with the GOLD ‘N’ ICE Marks thereon that were not sourced by Plaintiff.

         90.      Plaintiff has performed all of its obligations under the Distributorship Agreement.

         91.      Plaintiff has been significantly damaged by SC’s and iStar’s deliberate breach.

         92.      SC’s and iStar’s actions are willful and wonton, and to the extent that punitive

 damages are available, they should be awarded over and above appropriate breach of contract

 damages in an amount to be determined at trial.

                              SECOND CLAIM FOR RELIEF
                       Trademark Counterfeiting – 15 U.S.C. §§ 1114, 1116
                               (SC, iStar, Roth, and McMullan)

         93.      Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

         94.      SC, iStar, Roth and McMullan have used, in connection with jewelry combining

 gold and crystals, spurious designations that are identical with, or substantially indistinguishable

 from Plaintiff’s GOLD ‘N’ ICE Marks for which BJB held and still holds federal trademark

 registrations.

         95.      SC, iStar, Roth, and McMullan used these spurious designations in commerce in

 connection with the advertising, sale, offering for sale, and/or distribution of Infringing Products

 for their own financial gain.

         96.      Plaintiff has not authorized SC, iStar, Roth, and McMullan’s use of the GOLD

 ‘N’ ICE Marks to advertise, offer for sale, sell, and/or distribute Infringing Products.

         97.      At all relevant times, SC, iStar, Roth, and McMullan had actual and direct

 knowledge of Plaintiff’s use, rights, and ownership of the GOLD ‘N’ ICE Marks. SC, iStar,




                                                   19
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 20 of 37 PageID #: 20



 Roth, and McMullan conduct is therefore willful and reflects their intent to exploit the goodwill

 and strong brand recognition associated with the GOLD ‘N’ ICE Marks.

        98.     SC, iStar, Roth, and McMullan’s acts as described in this Complaint constitute

 trademark counterfeiting in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

        99.     SC, iStar, Roth, and McMullan have made and will continue to make substantial

 profits and gains to which they are not in law or equity entitled.

        100.    SC, iStar, Roth, and McMullan’s acts have caused, and will continue to cause,

 irreparable injury to BJB, unless restrained by this Court.

        101.    SC, iStar, Roth, and McMullan have damaged and will continue to damage

 Plaintiff, and Plaintiff has no adequate remedy at law.

        102.    In light of the foregoing, Plaintiff is entitled to and demands injunctive relief

 prohibiting SC, iStar, Roth, and McMullan and all those acting in concert with them from using

 the GOLD ‘N’ ICE Marks for any purpose. Plaintiff is further entitled to recover from them all

 damages, including attorneys’ fees, that Plaintiff has sustained and will sustain as a result of such

 infringing acts, and all gains, profits and advantages obtained by them as a result thereof, in an

 amount not yet known, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a),

 attorneys’ fees and treble damages pursuant to 15 U.S.C. § 1117(b), and/or statutory damages

 pursuant to 15 U.S.C. § 1117(c).

                                THIRD CLAIM FOR RELIEF
                          Trademark Infringement – 15 U.S.C. §§ 1114
                                      (All Defendants)

        103.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

        104.    This cause of action arises under Section 32 of the Lanham Act, as amended, 15

 U.S.C. § 1114 et seq., for infringement of a federal registered mark.


                                                  20
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 21 of 37 PageID #: 21



        105.    During the time of Defendants’ violative acts, Plaintiff’s GOLD ‘N’ ICE

 Registration was valid, incontestable, and in full force and effect as pleaded hereinabove.

        106.    During the time of Defendants’ violative acts, the GOLD’N’ICE (Stylized)

 Registration was valid, incontestable, and in full force and effect and remains valid,

 incontestable, and in full force and effect.

        107.    Defendants sourced, promoted, imported, advertised, distributed, sold, and/or

 offered for sale Infringing Products without seeking Plaintiff’s permission, authorization, license,

 or consent.   By sourcing, distributing, promoting, advertising, marketing, offering for sale,

 and/or selling Infringing Products, Defendants have used Plaintiff’s federally registered GOLD

 ‘N’ ICE Marks in interstate commerce and in this Judicial District.

        108.    By sourcing, importing, distributing, promoting, advertising, marketing, offering

 for sale, and/or selling Infringing Products, Defendants have and are likely to continue to cause

 confusion, mistake, or deception as to the origin of the Infringing Products, falsely conveying

 that the same originate from, or are endorsed or authorized by Plaintiff.

        109.    Accordingly, Defendants’ Infringing Products violate Plaintiff’s exclusive rights

 in the GOLD ‘N’ ICE Marks and the federal registrations thereof, in violation of Section 32 of

 the Lanham Act, 15 U.S.C. § 1114.

        110.    Defendants intended to confuse, mislead, or deceive the public as to the source,

 sponsorship, or origin of the Infringing Products, and to profit from the goodwill of the GOLD

 ‘N’ ICE Marks.

        111.    By reason of Defendants’ willful acts, Plaintiff has been damaged and will

 continue to suffer significant damage to its business and reputation unless Defendants are

 restrained by this Court from further infringement.

        112.    Plaintiff has no adequate remedy at law.


                                                 21
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 22 of 37 PageID #: 22



        113.    In light of the foregoing, Plaintiff is entitled to and demands injunctive relief

 prohibiting all Defendants from using the GOLD ‘N’ ICE Marks or any marks identical and/or

 confusingly similar thereto for any purpose, and to recover from Defendants all damages,

 including attorneys’ fees, that Plaintiff has sustained and will sustain as a result of such

 infringing acts, and all gains, profits and advantages obtained by Defendants as a result thereof,

 in an amount not yet known, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a),

 attorneys’ fees and treble damages pursuant to 15 U.S.C. § 1117(b), and/or statutory damages

 pursuant to 15 U.S.C. § 1117(c).

                               FOURTH CLAIM FOR RELIEF
                         Federal Unfair Competition – 15 U.S.C. §§ 1125
                                        (All Defendants)

        114.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

        115.    This cause of action arises under Section 43(a) of the Lanham Act, as amended,

 15 U.S.C. §1125(a), for false designation of the origin and false description and

 representation/advertising.

        116.    Defendants’ use of the GOLD ‘N’ ICE Marks for Infringing Products that are not

 manufactured by BJB is likely to cause confusion as to the source, origin, or sponsorship of these

 products. The public will assume that all products bearing the GOLD ‘N’ ICE Marks are sourced

 by BJB. Thus, the application of the GOLD ‘N’ ICE Marks to products not sourced by BJB is

 false advertising.

        117.    The Defendants’ actions are likely to cause confusion or mistake among the

 public as to the true origin, source, sponsorship or affiliation of the Infringing Products sold

 under the GOLD ‘N’ ICE Marks.




                                                 22
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 23 of 37 PageID #: 23



         118.      Defendants’ acts constitute false designation of origin, false descriptions, and

 false representations in commerce that the Infringing Products are those of Plaintiff, or are

 sponsored, approved, authorized by, or affiliated with Plaintiff.

         119.      Plaintiff has no control over the quality of the Infringing Products sold by

 Defendants which is promoted, advertised, and sold under the GOLD ‘N’ ICE Marks. As a

 result, Plaintiff’s valuable goodwill in its GOLD ‘N’ ICE Marks has been significantly damaged.

 Because Plaintiff has no control over the quality of the Infringing Products, Plaintiff’s reputation,

 developed over time, is put in grave risk, and Plaintiff could suffer substantial reputational harm

 as a consequence of Defendants’ violative actions.

         120.      As a result of the Defendants’ misleading acts and false advertising, Plaintiff has

 been damaged and will continue to suffer damage as well as irreparable harm to its business and

 reputation unless Defendants are restrained by this Court from further infringement.

         121.      Plaintiff has no adequate remedy at law for the Defendants’ continued and

 violative acts.

         122.      In light of the foregoing, Plaintiff is entitled to and demands injunctive relief

 prohibiting Defendants from using the GOLD ‘N’ ICE Marks or any marks identical and/or

 confusingly similar thereto for any purpose, and to recover from Defendants all damages,

 including attorneys’ fees, that Plaintiff has sustained and will sustain as a result of such

 infringing acts, and all gains, profits and advantages obtained by Defendants as a result thereof,

 in an amount not yet known, as well as the costs of this action pursuant to 15 U.S.C. § 1117(a),

 attorneys’ fees and treble damages pursuant to 15 U.S.C. § 1117(b), and/or statutory damages

 pursuant to 15 U.S.C. § 1117(c).




                                                   23
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 24 of 37 PageID #: 24



                                  FIFTH CLAIM FOR RELIEF
                                 Rescission of Consent Agreement
                                    (SC, iStar, and McMullan)

        123.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

        124.    McMullan and SC made misrepresentations and/or omissions of material fact

 concerning SC’s anticipated use of the STERLING ‘N’ ICE Mark prior to BJB signing the

 Consent Agreement.

        125.    McMullan and SC misrepresented the type of products that the STERLING ‘N’

 ICE Mark would be used with when it was seeking BJB’s consent to enter into the Consent

 Agreement.

        126.    McMullan and SC made misrepresentations and/or omissions regarding the

 branding and the trade dress of the STERLING ‘N’ ICE products prior to BJB entering into the

 Consent Agreement.

        127.    McMullan and SC made the foregoing misrepresentations and/or omissions of

 material facts with full knowledge and expectation that BJB would rely on said representations,

 which were a material to BJB’s decision to execute the Consent Agreement under the terms

 provided and to allow the STERLING ‘N’ ICE Mark to register in the name of SC.

        128.    BJB justifiably relied on the representations made to it both correspondence and

 in the Consent Agreement in determining whether to execute the Consent Agreement under the

 terms provided and to allow the STERLING ‘N’ ICE Mark to register in the name of SC.

        129.    If the true facts had been known, BJB would not have signed the Consent

 Agreement and allowed the STERLING ‘N’ ICE Mark to register.

        130.    Therefore, BJB is entitled to an Order rescinding and voiding ab initio the

 Consent Agreement.


                                                 24
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 25 of 37 PageID #: 25



                               SIXTH CLAIM FOR RELIEF
          Claim for Cancellation of U.S. Reg. No. 4,119,636 for STERLING ‘N’ ICE
                                       (SC and iStar)

        131.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

        132.    This is a claim for cancellation of U.S. Reg. No. 4,119,636 of the mark

 STERLING ‘N’ ICE first registered to SC and now owned by iStar. SC assigned U.S. Reg. No.

 4,119,636 for the mark STERLING ‘N’ ICE to iStar in 2017.

        133.    BJB owned U.S. Reg. No. 3,334,264 for the mark GOLD ‘N’ ICE, which was

 inadvertently abandoned in 2018, but was valid, subsisting, and in full effect during the time of

 SC’s violative acts.

        134.    BJB owns U.S. Reg. No. 3,334,295 for the GOLD ‘N’ ICE (Stylized) Mark,

 which was valid, subsisting, and in full effect during the time of SC’s violative acts.

        135.    As alleged herein, during prosecution of the STERLING ‘N’ ICE application, the

 USPTO refused registration of the STERLING ‘N’ ICE application claiming that the mark

 STERLING ‘N’ ICE was likely to be confused with both with the marks of BJB’s two GOLD

 ‘N’ ICE Registrations.

        136.    In view of the refusal and in an effort to overcome it, McMullan, on behalf of SC,

 sought BJB’s consent to allow the STERLING ‘N’ ICE mark to be registered.

        137.    In seeking the consent, McMullan made false representations to BJB that the

 products to be sold under the STERLING ‘N’ ICE mark would not be using the same trade dress

 as the Branded Products sold under BJB’s GOLD ‘N’ ICE Marks, that products would have

 different styles, and that the products would be made of different components.               Those

 representations were made in order to convince BJB to sign a “Consent Agreement” which

 would be submitted to the USPTO to convince the USPTO that the respective owners of the


                                                  25
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 26 of 37 PageID #: 26



 STERLING ‘N’ ICE and GOLD ‘N’ ICE themselves did not think that the marks as applied to

 the goods of the respective parties, would be confused as to the source of the goods. These

 misrepresentations were contained in the communications of SC to BJB, as well as in the

 Consent Agreement itself.

        138.    BJB relied on these misrepresentations to its detriment when agreeing to enter

 into the Consent Agreement.

        139.    The USPTO also relied on the misrepresentations in the Consent Agreement when

 it relied on the document to approve SC’s application to register the mark STERLING ‘N’ ICE

 and an owner different that the owner of the mark GOLD ‘N’ ICE.

        140.    SC, and now iStar’s, use of the STERLING ‘N’ ICE Mark is inconsistent with

 and in violation with the terms of the Consent Agreement.

        141.    The STERLING ‘N’ ICE Registration should be cancelled as it was obtained

 under false pretenses. Fraud was committed on both BJB and on the USPTO. Both BJB and the

 USPTO were deceived. The USPTO would not have issued the registration to SC if the Consent

 Agreement had not been submitted with the terms therein.

        142.    In light of the foregoing, BJB seeks cancellation of U.S. Reg. No. 4,119,636

 under 15 U.S.C. § 1119.

                                   SEVENTH CLAIM FOR RELIEF
                        Deceptive Acts and Practices Under Sections 349 and 350
                                of the New York General Business Law
                                    (SC, iStar, Roth, and McMullan)

        143.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.




                                                 26
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 27 of 37 PageID #: 27



        144.    New York General Business Law, Section 349 states, in relevant part, that:

 “Deceptive acts or practices in the conduct of any business, trade or commerce or in the

 furnishing of any service in this state are hereby declared unlawful.”

        145.    New York General Business Law, Section 350 states, in relevant part, that: “False

 advertising in the conduct of any business, trade or commerce or in the furnishing of any service

 in this state is hereby declared unlawful.”

        146.    Through their distribution, advertisement, promotion, offering for sale, and sale of

 Infringing Products bearing marks confusingly similar to the GOLD ‘N’ ICE Mark, defendants

 SC, iStar, Roth, and McMullan have engaged in consumer-oriented conduct that has affected the

 public interest of New York and has resulted in injury to consumers in New York.

        147.    Defendants SC, iStar, Roth, and McMullan’s deceptive acts or practices, as

 described herein, are materially misleading. Such acts or practices have deceived or have a

 tendency to deceive a material segment of the public to whom these defendants have directed

 their marketing activities, and BJB has been injured thereby

        148.    By the acts described above, defendants SC, iStar, Roth, and McMullan have

 willfully engaged in deceptive acts or practices in the conduct of business and furnishing goods

 in violation of Sections 349 and 350 of the New York General Business Law.

        149.    Defendants SC, iStar, Roth, and McMullan’s acts have caused, and will continue

 to cause irreparable injury to BJB. BJB has no adequate remedy at law and is thus damaged in

 an amount not yet determined.

                                 EIGHTH CLAIM FOR RELIEF
                Trademark Infringement in Violation of New York State Common Law
                                         (All Defendants)

        150.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.


                                                 27
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 28 of 37 PageID #: 28



        151.    BJB owns all right, title, and interest in and to the GOLD ‘N’ ICE Marks,

 including common law rights.

        152.    Without BJB’s authorization, Defendants misappropriated BJB’s GOLD ‘N’ ICE

 Marks for use in connection with Infringing Products, which are substantially indistinguishable

 from and confusingly similar to BJB’s genuine GOLD ‘N’ ICE brand products.

        153.    Defendants also sold products under the mark STERLING ‘N’ ICE which

 infringed BJB’s rights.

        154.    Defendants’ sales of Infringing Products has caused, and, unless enjoined, will

 likely continue to cause consumers and the public to mistakenly conclude that the Infringing

 Products originate from and/or are sponsored, authorized, or endorsed by BJB.

        155.    Defendants’ acts therefore constitute trademark infringement in violation of the

 common law of the State of New York.

        156.    Defendants have profited from their unlawful actions and were unjustly enriched

 to the detriment of BJB, and has caused BJB damages in an amount to be determined at trial.

        157.    BJB has been irreparably harmed and, unless enjoined by this Court, will continue

 to be irreparably harmed by the sales of the infringing products.

        158.    BJB has no adequate remedy at law.

                                   NINTH CLAIM FOR RELIEF
                   Unfair Competition in Violation of New York State Common Law
                                          (All Defendants)

        159.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

        160.    By the act described above, Defendants have intentionally engaged in unfair

 competition in violation of the common law of the State of New York.




                                                 28
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 29 of 37 PageID #: 29



         161.   Defendants employed deceptive business tactics in their failure to account to

 Plaintiff.

         162.   Such deceptive business tactics were to BJB’s detriment.

         163.   Defendants’ actions were undertaken in bad faith.

         164.   Defendants’ acts have caused, and will continue to cause, irreparable injury to

 BJB. BJB has no adequate remedy at law and is thus damaged in an amount to be determined.

                                      TENTH CLAIM FOR RELIEF
                                          Unjust Enrichment
                                           (All Defendants)

         165.   Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

         166.   Defendants’ unauthorized use of the Plaintiff’s GOLD ‘N’ ICE Marks conferred

 significant monetary benefits upon Defendants by enabling them to offer Infringing Products in

 the marketplace which they otherwise would not have been able to offer.

         167.   Defendants have been unjustly enriched at the expense of Plaintiff by virtue of

 their improper actions.

         168.   It would be against equity and good conscience for Defendants to retain the

 economic benefits that they derived from their conduct.

         169.   Plaintiff is entitled to disgorgement and restitution of all economic benefits that

 Defendants derived from their unauthorized use of the Plaintiff’s GOLD ‘N’ ICE Marks.

         170.   Plaintiff demands entry of judgment against Defendants for disgorgement and

 restitution in an amount to be determined at trial, along with interest thereon and Plaintiff’s costs,

 reasonable attorney’s fees, and expenses incurred in this action, and such other and further relief

 as the Court may deem just and proper.




                                                  29
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 30 of 37 PageID #: 30



                                   ELEVENTH CLAIM OF RELIEF
                           Breach of Covenant of Good Faith and Fair Dealing
                                            (SC and iStar)

        171.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

        172.    SC and iStar had an obligation to act in good faith and deal fairly with Plaintiff

 when performing its obligations under the Distributorship Agreement.

        173.    SC and iStar violated their obligation of good faith and fair dealing by purchasing

 product from third parties and using the Plaintiff’s GOLD ‘N’ ICE Marks thereon thereby

 enabling them and their assigns to enjoy all of the benefits of the Distributorship Agreement

 without payment for Branded Products to be sold thereunder to them by Plaintiff.

        174.    SC and iStar violated their obligation of good faith and fair dealing by adopting

 the mark STERLING ‘N’ ICE and placing same on product similar to BJB’s products, allowing

 them to lower the price point of the products by using silver, but overlying the products in “gold”

 so that they looked identical to the BJB Branded products sold under the GOLD ‘N’ ICE brand.

        175.    Such conduct was undertaken by SC and iStar in bad faith.

        176.    In view of the foregoing, Plaintiff demands entry of judgment against SC and

 iStar for compensatory damages in an amount to be determined at trial, along with interest

 thereon and Plaintiff’s costs, reasonable attorney’s fees, and expenses incurred in this action, and

 such other and further relief as the Court may deem just and proper.

                                     TWELFTH CLAIM OF RELIEF
                                                  Fraud
                                     (SC, iStar, Roth, and McMullan)

        177.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.




                                                 30
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 31 of 37 PageID #: 31



        178.    SC and McMullan made misrepresentations to BJB and to the USPTO to secure a

 U.S. trademark registration for SC’s STERLING ‘N’ ICE Mark.

        179.    Furthermore, in correspondence with Plaintiff, SC and iStar and their corporate

 representatives misrepresented the reasoning for their decline in purchasing genuine GOLD ‘N’

 ICE brand jewelry from Plaintiff, attributing such decline strictly to the increased price of gold

 and the lack of new and creative products and thus the unpopularity of Plaintiff’s Branded

 Products.

        180.    Roth and McMullan intentionally omitted and concealed material facts that SC

 and then iStar had decided to purchase or order goods from third parties and sell same with the

 GOLD ‘N’ ICE brand thereon to the Retail Defendants and other John Doe Defendants in

 derogation of Plaintiff’s brand.

        181.    SC, iStar, and their corporate representatives made these representations knowing

 they were false. They further failed to state the fact that they were sourcing products from third

 parties and applying Plaintiff’s mark thereon.

        182.    SC, iStar, and their corporate representatives intended that Plaintiff rely on the

 misrepresentations and omissions regarding the reasons for diminished purchases; it was

 reasonably foreseeable that Plaintiff would rely on same to their detriment.

        183.    Plaintiff reasonably relied, to its detriment, on these misrepresentations.

        184.    Plaintiff has and will continue to suffer damages as a direct and proximate result

 of the misrepresentations.

        185.    In view of the foregoing, Plaintiff demands entry of judgment against SC, iStar,

 and their corporate representatives for compensatory damages in an amount to be determined at

 trial, along with interest thereon and Plaintiff’s costs, reasonable attorney’s fees, and expenses

 incurred in this action, and such other and further relief as the Court may deem just and proper.


                                                  31
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 32 of 37 PageID #: 32



                                     THIRTEENTH CLAIM OF RELIEF
                                             Alter Ego Liability
                                      (SC, iStar, Roth, and McMullan)

         186.    Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs

 as though fully set forth herein.

         187.    iStar acquired SC’s assets and obligations in an asset purchase agreement dated

 July 1, 2016 which the asset purchase agreement included but was not limited to SC’s rights and

 obligations under the Distributorship Agreement.

         188.    Since that date, iStar is thus responsible for the obligations of SC, and in fact iStar

 and SC are one and the same. iStar trades as “Stanley Creations.” Roth and McMullan have

 analogous roles at SC and at iStar. Roth and McMullan co-managed, controlled, and operated

 the activities and decision-making of SC as they now do iStar.

         189.    As described above, iStar is the alter ego of SC and responsible for the debts of

 SC, including all damages attributable to the conduct complained of in this Complaint.

         190.    Under applicable law, the corporate shield as between iStar, SC, Roth and

 McMullan should be disregard and/or pierced, such that the aforementioned liabilities for the

 infringement and other violative acts committed by these parties are imposed on all of them as

 joint tortfeasors.

         191.    In view of the foregoing, Plaintiff demands entry of judgment against SC, iStar,

 Roth, and McMullan for compensatory damages in an amount to be determined at trial, along

 with interest thereon and Plaintiff’s costs, reasonable attorney’s fees, and expenses incurred in

 this action, and such other and further relief as the Court may deem just and proper.




                                                   32
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 33 of 37 PageID #: 33



 WHEREFORE, BJB respectfully prays:

        A.      For a final judgment determining that:

               i. Defendants SC and iStar breached the Distribution Agreement;

              ii. Defendants SC, iStar, Roth, and McMullan engaged in trademark counterfeiting

                  in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114;

              iii. All Defendants engaged in trademark infringement in violation of Section 32 of

                  the Lanham Act, 15 U.S.C. § 1114;

              iv. Defendants’ acts constituted false designation of origin, false descriptions, and

                  false representations in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

                  §1125(a);

               v. Defendants SC, iStar, Roth, and McMullan engaged in trademark counterfeiting

                  and trademark infringement in violation of statutory and common the laws of

                  the State of New York Law; and

              vi. Defendants SC, iStar, Roth, and McMullan engaged in deceptive trade practices

                  in violation of Sections 349 and 350 of the New York General Business Law;

             vii. All Defendants engaged in trademark infringement, unfair competition, and

                  unjust enrichment in violation of the statutory and common laws of the State of

                  New York;

             viii. Defendants SC and iStar breached the of covenant of good faith and fair dealing

                  in violation of the common laws of the State of New York; and

              ix. Defendants SC, iStar, Roth, and McMullan committed fraud and alter ego

                  liability in violation of the common laws of the State of New York;

        B.      For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C.

 §1117(a), enhanced discretionary damages under 15 U.S.C. § 1117(a)(3), and treble damages in


                                                 33
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 34 of 37 PageID #: 34



 the amount of a sum equal to three (3) times such profits or damages, whichever is greater,

 pursuant to 15 U.S.C. § 1117(b) for willfully and intentionally, directly or indirectly using a

 mark or designation, knowing such mark or designation is a counterfeit mark in violation of 15

 U.S.C. §1114(1)(a);

        C.      In the alternative, for an award of Defendants’ profits and Plaintiff’s actual

 damages, enhanced discretionary damages and treble damages for the willful use of a counterfeit

 mark in connection with the sale, offering for sale, or distribution of goods and/or the willful

 encouragement, enabling, facilitation, participation in and/or material contribution to such use,

 for statutory damages pursuant to 15 U.S.C. § 1117(c) in the amount of not more than

 $2,000,000 per counterfeit mark per type of goods sold, offered for sale, or distributed, as the

 court considers just, which BJB may elect prior to the rendering of final judgment;

        D.      For an award of Defendants’ profits and Plaintiff’s damages pursuant to 15 U.S.C.

 § 1117(a) in an amount to be proved at trial and such other compensatory damages as the Court

 determines to be fair and appropriate pursuant to 15 U.S.C. § 1117(c) for false designation of

 origin and unfair competition under 15 U.S.C. §1125(a);

        E.      For the Court to enter an injunction permanently ordering that Defendants, their

 agents, servants, officers, directors, employees and all other persons in privity or acting in

 concert with them be enjoined and restrained from:

              i. using any reproduction, counterfeit, copy, or colorable imitation of BJB’s

                 GOLD ‘N’ ICE Marks to identify any products not authorized by BJB,

                 including and not limited to the mark STERLING ‘N’ ICE;

              ii. engaging in any course of conduct likely to cause confusion, deception or

                 mistake, or injure BJB’s business goodwill or reputation;




                                                34
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 35 of 37 PageID #: 35



                iii. further infringing BJB’s GOLD ‘N’ ICE Marks by manufacturing, producing,

                   distributing, circulating, selling, marketing, offering for sale, advertising,

                   promoting, displaying or otherwise disposing of any products not authorized by

                   BJB bearing any simulation, reproduction, copy or colorable imitation of BJB’s

                   GOLD ‘N’ ICE Marks including and not limited to the mark STERLING ‘N’

                   ICE;

                iv. directly or indirectly engaging in any other actions that constitute unfair

                   competition with BJB; and

                v. instructing, assisting, aiding, or abetting any other person or entity in engaging

                   in or performing any of the activities referred to above;

           F.     For an Order of the Court that the Consent Agreement is rescinded and void ab

 initio;

           G.     For an Order of the Court cancelling U.S. Reg. No. 4,119,636 for STERLING ‘N’

 ICE pursuant to 15 U.S.C. § 1119;

           H.     For an order of the Court requiring that Defendants destroy any and all infringing

 and/or counterfeit products including but not limited to all packaging, bales, tags,

 advertisements, promotional materials ,and any other materials in Defendants’ possession,

 custody or control that depict BJB’s GOLD ‘N’ ICE Marks, or bear any marks or design that is

 confusingly similar or substantially similar to BJB’s GOLD ‘N’ ICE Marks pursuant to 15

 U.S.C. § 1118, including and not limited to the mark STERLING ‘N’ ICE;

           I.     For an order from the Court requiring Defendants to provide accounting for any

 and all monies, profits, gains and advantages derived by Defendants from the manufacturing,

 importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for




                                                  35
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 36 of 37 PageID #: 36



 sale, and/or sale of the products bearing BJB’s GOLD ‘N’ ICE Marks that were not sourced from

 BJB, including and not limited to the mark STERLING ‘N’ ICE;

        J.      That the Court award BJB its reasonable attorney’s fees pursuant to Section 35 of

 the Trademark Act of 1946, 15 U.S.C. § 1117 on the grounds of Defendants’ knowing, willful,

 intentional, and/or counterfeit conduct;

        K.      That the Court award BJB its costs in this litigation; and

        L.      That the Court award BJB such other and further relief as the Court may deem

 appropriate and just.




                                                 36
Case 1:19-cv-03748-ENV-RER Document 1 Filed 06/27/19 Page 37 of 37 PageID #: 37



                               DEMAND FOR JURY TRIAL

             Trial by jury is hereby demanded as to all issues in this action so triable.

 Dated: New York, New York
        June 27, 2019

                                                            Respectfully submitted,

                                                            /s/ Marc P. Misthal
                                                            Marc P. Misthal
                                                            Maria A. Savio
                                                            Robert Feinland
                                                            Gottlieb, Rackman & Reisman P.C.
                                                            270 Madison Avenue, 8th Floor
                                                            New York, New York 10016
                                                            (T) (212) 684-3900
                                                            mmisthal@grr.com
                                                            msavio@grr.com
                                                            rfeinland@grr.com

                                                            Attorneys for Plaintiff BJB Limited




                                               37
